DETAILED ACTION
This Office Action is in response to the remarks entered on 01/25/2021. Claims 1, 7, 10, 12, 13, 15, 18, 19, 23, 26 and 28 were amended. No claims were added. Claims 5-6, 21-22, were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are presented for examination.

Response to Argument
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. 
In reference  to Applicant’s arguments about: Claims Objection
Applicant’s Argument:
The objection of the claims 1, 12, 15, 23, 26 and 28. 
Examiner’s Response:
The objections of the claims 1, 12, 15, 23, 26 and 28 are withdrawn based on a claim amendment. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §112 (b)
Applicant’s Argument: 

Examiner’s Response: 
The 112(b) rejections of claims 1-29 are withdrawn based on the claim amendment filed on 01/25/2021.
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §101
Applicant’s Argument: 
	Claims 1-29 are further rejected under 35 USC § 101 as being directed to a judicial exception (i.e., an abstract idea without significantly more). Applicants respectfully traverse the rejection of claims 1-29 under USC § 101 and assert that the Examiner has failed to properly apply the two-part framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc. as promulgated by the Supreme Court in its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank 
However, the 2019 USPTO PEG has been revised, in part, to promulgate a new two- prong inquiry under Step 2A for determining whether a claim is "directed to" an exception - (a) Prong One - Does the claim recite an abstract idea, law of nature, or natural phenomenon? and (b) Prong Two, ifyes, Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Under Prong One of the Revised Step 2A, in order to determine the recitation of an abstract idea, one must evaluate whether a claim recites a judicial exception including identifying specific limitation(s) that are believed to recite an abstract idea and determine whether the identified limitation(s) fall within an enumerated abstract idea grouping. As presented previously, in looking to the presently amended independent claims, it is clear that the specific limitations of requiring an analytics server to "cluster the one or more cases from the legal data store to form one or more sets of clustered cases," "extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value," "analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store" and "generate one or more legal strategies using an analysis 
Accordingly, under Prong One of the Revised Step 2A, as the independent claims, and the dependent claim dependent thereon, do not recite an abstract idea, they are therefore not directed to a judicial exception and qualify as eligible subject matter under 35 USC §101. Applicants submit that the Examiner has yet to respond to this point and continues to ignore the PTAB's previous findings, but instead simply reiterates that the claimed methodology is an abstract idea, without providing any more support for such a conclusion.
 However, assuming arguendo that the pending claims would be found to recite an abstract idea, the pending claims nonetheless recite additional elements that integrate the judicial exception into a practical application, Prong Two of Revised Step 2A. The claimed limitation whereby an analytics server to undertakes to "cluster the one or more cases from the legal data store to form one or more sets of clustered cases," "extract a set of characteristic properties for each of the cases in the one or more sets of 
Examiner’s Response: 
Examiner is respectfully disagrees to applicant’s argument because the amended independent claims are still direct to abstract idea (metal process, certain methods of organizing human activity). The claim limitations "cluster the one or more cases from the legal data store to form one or more sets of clustered cases," "extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value," "analyze the set of characteristic analytics server to undertakes to "cluster the one or more cases from the legal data store to form one or more sets of clustered cases," "extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value," "analyze the set of characteristic properties for each of the one or more sets of clustered cases from the legal data store" and "generate one or more legal strategies using an analysis of the one or more sets of clustered cases,". The claim does not recite additional elements that amount to significantly more than the judicial exception, because analytics services including a processor and a memory (generic computer component). Therefore, the argument is not persuasive, the rejection is still maintained. 
In reference to Applicant’s arguments about: Rejections under 35 U.S.C. §103:
 	Applicant’s Argument: 
Claims 1, 3, 4, 15, 16, 18 and 19 are rejected under 35 USC § 102(a)(2) as unpatentable over Wiltshire et al., US Patent No 6,502,081 ("Wiltshire"). Claims 2, 9, 17 and 24 are rejected under 35 USC § 103 as unpatentable over Wiltshire in view of Theo et al., US Publication No. 2014/0164074 ("Theo"). Claims 5, 6, 21 and 22 are rejected under 35 USC § 103 as unpatentable over Wiltshire in view of Lu et al., US Publication 
Applicants respectfully traverse and submit that the entirety of rejection is improper as Wiltshire, Theo, Lu, Pendyala, Danico, Heckman and Conovi, considered alone or in combination, fail to teach or suggest each and every element of independent claims 1 and 15, as currently amended, and the claims dependent thereon, for at least the reasons discussed below. 
Specifically, Applicants point the Examiner to the present Amendment of the independent clams, which recite in part, "a scenario analytics server" operative to "cluster the one or more cases from the legal data store to form one or more sets of clustered cases" and 11 "extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to 
Examiner’s Response: 
Applicant’s arguments, see pages 11-12, the last paragraph, filed on 01/25/2021, with respect to the rejection(s) of claim(s) 1, 15 under 102 rejection in of Wiltshire have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wiltshire and further in view of Lu and Heckman teaches amended independent claims 1 and 15. As it can be seen at [Par.0041, 0044] Lu teaches cluster module 128 cluster case law documents having a similar legal issues together to form clusters for all document, wherein the legal issue (including a headnote) was identified in the clusters, which are considered as the characteristic properties for each case. Furthermore, the .

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Wiltshire teaches system applied on to the legal (case law) domain, classifying legal concepts (rules of law) according to a proprietary legal topic classification scheme.
Knowledge base stored a legal case data. The machine learning system first trained on the case law documents (input), the training requires case law documents with legal concepts identified, each legal concept classified according to the target topic scheme, and the training process links the set of each legal concept's extracted features with that legal concept's associated topic (s), as it can be seen at Wiltshire [column 6-7]. On the other hand, Lu teaches the legal case generate system having a cluster module to cluster cases have similar legal issues, as it can be seen at Lu [Par.0041]. Furthermore, Heckman teaches the legal case strategic plaining system, identifying the fact sufficient to support a legal cause of action and that will also permit a gross estimate of damages to determine what the case is worth. Heckman further discloses the result of the preliminary analysis is a rough determination of the amount of liability or award (the long 
As Examiner’s explanation above, the argument is not persuasive, the rejection of amended claims 1 and 15 filed on 01/25/2021 are still maintained.
Furthermore, Examiner respectfully reminds applicant that Lu, Pendyala, Danico, Heckman and Conovi, are only brought to cure the specific deficiencies of Wiltshire regarding their respective dependent claims. Examiner still understands that Wiltshire in view of LU and Heckman teaches claims 1 and 15, as explained above in this response. Therefore, the argument is not persuasive, the rejections of dependent claims are still maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims (7) are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim 7 recites the limitation “the system of claim 6, wherein the set of characteristic properties further comprises at least one of noun phrases” the claim 7 dependent of claim 6, however, the claim 6 was canceled. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner subsequently the system of claim 6 as -- the system of claim 1, -- for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
A. Step 1 analysis:
In the instant case, the claims are directed to system (claims 1-14), and method (claims 15-29). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
B. Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”.
Step 2A: prong 1 analysis:
The claims recite:
Independent claim 1: 
“…to generate an input summary…” (Evaluation).

“…analyze the one or more selected cases…”(Evaluation).
“…generate one or more legal strategies…”(Evaluation).
Independent claim 15: 
 “…to generate an input summary…” (Evaluation).
‘’…select one or more cases…” (Observation).
“…analyze the one or more selected cases…”(Evaluation).
“…generate one or more legal strategies…”(Evaluation).
Each one of the above steps is a mental process because they could each be reasonably performed in the human mind.
Step 2A: Prong 2 analysis: 
This judicial exception is not integrated into a practical application because it only recites three additional elements, a memory, a server and a user interface. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, server, processor and user interface to perform the claimed process of a scenarios analytics server including a processor and a memory storing instruction) cannot provide an inventive concept.
Dependent claims 2-14 and 16-29 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
 Claims 2, 17 recites: 
-“…the input further comprises at least one of …” (Generic computer)
Claims 3, 18 recites:
-“…the set of process modules parses the input.”(Generic computer)
Claims 4, 19 recites:
-“… classifies the input into a predefined taxonomy.”(Evaluation)
Claim 5 recites:
-“…selection of the one or more cases…”(Evaluation)
Claim 6 recites: 
-“… a set of characteristic properties are extracted for each of the cases in the one or more sets of clustered cases.”(Observation)
Claims 7 and 23 recites:
-“… least one of noun phrases, mean length of time for each case to complete, the shortest or longest duration case and awards.”(Observation)

-“… the legal data store comprises a jury verdict and settlements data store.”(Generic computer)
Claims 9 and 24 recites: 
-“… segmented by at least one of background facts, plaintiff claims or defendant claims.” (Observation) 
Claims 10  and 25 recites: 
-“… performs negligence analysis on the set of cases of the legal data store.”(Judgment)
Claims 11 and 26 recites:
-“… negligence analysis weights a verdict against a plaintiff or a defendant…”(Judgment)
Claims 12 and 27 recites:
-“… that performs temporal analysis on the set of cases of the legal data store.”(Observation) 
Claims 13 and 28 recites:
-“… identifies the jurisdiction of a case or mean duration of a case.”(Evaluation)
Claim 14 and 29 recites:
-“… to present the one or more legal strategies on a graphical user interface.”(Generic computer).
Claim 16 recites:
-“…legal data store comprises a set of cases and corresponding case summaries.”(Generic computer)

-“… electing the one or more cases from the legal data store is based in part on the…”(Observation)
Claim 22 recites:
-“… extracting a set of characteristic properties for each of the cases in the one or more sets of clustered cases.”(Evaluation)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skills in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 14, 15, 16, 18, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al. (Patent Number: 6502081- hereinafter, Wiltshire) in view of in view of Lu et al. (Pub. No. US20100332520– hereinafter, Lu) and further in view Heckman et al. (Patent Number: 5875431– hereinafter, Heckman).
Regarding to claim 1, Wiltshire teaches a system comprising: a legal data store comprising a set of cases and corresponding case summaries (Wiltshire, [column 7, lines 9-12], “A system comprising: a legal   data store comprising a set of cases and corresponding case summaries.”); 
a scenario analytics server including a processor and memory storing instructions that, in response to receiving an input from at least one data source, cause the processor to (Wiltshire, [Column 6, lines 47-57], “As shown in FIG. 1, an exemplary hardware platform includes a central processing unit 100. The central processing unit 100 interacts with a human user through a user 50 interface 101. The user interface is used for inputting information into the system and for interaction between the system and the human user… Memory 102 provides storage for data (such as the knowledge base, stop 55 word list and legal phrase list) and software programs (such as the training and classification processes) that are executed by the central processing unit.”):
apply a set of process modules stored on the memory to the input to generate an input summary, the input summary comprising a set of identified concepts and corresponding attributes of the input, the input comprising background facts (Wiltshire, [Fig. 3, column 7, lines 20-27], “The machine learning system is first trained, as shown in FIG. 3 and related figures, before it classifies legal concepts. This training requires case law documents with legal concepts identified, and each concept classified according to the target topic scheme.  The training process links the set of each legal concept's extracted features with that legal concept's associated topic (s).” There for the legal concept are corresponding to the identified concept. For further explain the criminal history, custody dispute are corresponding to background facts, see [Column 8, lines 13-16], “In step 501, legal phrases such as "criminal history", "custody dispute", "eminent domain" etc. are extracted as a feature.”)  ;
select one or more cases from the legal data store based in part on the case summaries and input summary (Wiltshire, [Column 10, lines 21-32], “classification step 703, each legal concept and its identified features are first input. Information gathered during training is input from the knowledge base. This information is used to generate a set of scores for the current legal concept, one each for the best-matching legal concepts in the training set. Then, the topics for the legal concept are determined.  Block 703 involves using the features found in the current candidate legal concept, and comparing them to the features found in the training legal concepts. The topics associated with the training legal concepts found most similar to the legal concept in question are collated and sorted to determine the most relevant topics.”);
However, Wiltshire does not teach cluster the one or more cases from the legal data store to form one or more sets of clustered cases; extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases, wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value; analyze the set of characteristic properties for each of the one or more selected sets of clustered cases from the legal data store. 
On the other hand, Lu teaches cluster the one or more cases from the legal data store to form one or more sets of clustered cases as it can be seen at (Lu, [Par. 0041], “To identify one or more legal issues among case-law documents, the cluster module 128 implements a bottom-up strategy. For example, in one embodiment, the cluster module 128 identifies the legal issues inside one document, and then merges similar issues together to form clusters for all documents.” Wherein the clusters referred as the clusters cases.);
 extract a set of characteristic properties for each of the cases in the one or more sets of clustered cases as it can be seen at LU [Par. 0041], “To identify one or more legal issues among case-law documents, the cluster module 128 implements a bottom-up strategy. For example, in one embodiment, the cluster module 128 identifies the legal issues inside one document, and then merges similar issues together to form clusters for all document” and see further at [Par.0044], the legal issue (including a headnote) was identified in the clusters, which are considered as the characteristic properties for each case,
[..] 
analyze the set of characteristic properties for each of the one or more selected sets of clustered cases from the legal data store as it can been at Lu [Pa. 0041, lines 1-10], “FIGS. 4A through 41 disclose various algorithms, features and ; 
Wiltshire and Lu are analogous in arts because they have the same field of endeavor of researching and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire’s method, in view of Lu by having a cluster module to identify and merge the similar issues together. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the clustering to similar issues together, which can save time and cost for reaching legal cases (Lu, [Abstract section, lines 1-3], “The present invention makes legal research more efficient by selecting clusters in response to the behavior of a user ( e.g., a legal professional such as a paralegal, lawyer, or judge).”).
However, neither Wiltshire nor Lu teaches “wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value”, “and generate one or more legal strategies using an analysis of the one or more selected sets of clustered cases”
 On the other hand, Heckman teaches “wherein the set of characteristic properties comprises at least one of length of time for each case to complete and case award value” (Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of liability or award (the long term goal), a rough estimate of the Settlement value of the case, and an approximate time horizon as to the duration of the case. ”),
 and generate one or more legal strategies using an analysis of the one or more selected sets of clustered cases (Heckman, [Column 22, lines 30-46], “The legal issues and factual issues 34 are clarified, a case category and case type are identified, and the rough estimate of liability or damages is redefined into a statement of the desired outcome or long term goal. Based on the case category and the case-type, a “best practices' template 35 comprising objectives, tasks and milestones to be completed during the course of the legal action, a timetable for each objective, task or milestone, their deliverables, and a cost target for completing each objective, task or milestone is provided. The template is originally derived from and is continually updated 
Wiltshire, Lu and Heckman are analogous in arts because they have the same field of endeavor of processing the legal strategic planning system.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire and Lu’s method, in view of Heckman by having a legal strategic planning system to generate the law document data and predict the outcome, it will help a client to save a cost of fee. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 15, the method claim is being rejected for the same reason as claim 1.
Regarding to claim 3, Wiltshire teaches the system of claim 1, wherein one of the set of process modules parses the input (Wiltshire, [Column 7, lines 39-42], “First, a plurality of previously classified training documents are input, as shown at block .
Regarding to claim 18, the method claim is being rejected for the same reason as the claim 3. 
Regarding to claim 4, Wiltshire teaches the system of claim 1, wherein one of the set of process modules classifies the input into a predefined taxonomy (Wiltshire, [Column 7, lines 9-15], “A knowledge base 201 is utilized to store training results during the training process. The training results stored in the knowledge base during the training process are used in the subsequent classification process. Both the training process and the classification process make use of a predetermined topic scheme 202 (see example of a legal topic scheme in Appendix B)” As example in Appendix B, all the topic schemes are predefined.).
Regarding to claim 19, the method claim is being rejected for the same reason as the claim 4. 
Regarding to claim 14, Wiltshire as modified in view of Lu and Heckman teaches the system of claim 1, wherein the scenario analytics server is configured to present the one or more legal strategies on a graphical user interface (Heckman, [Column 12, lines 29-45], “AS a practical matter, the Strategic Planning process defined above involves the transfer of a massive amount of information between the client and the legal counsel. Necessarily, the information must be in a form that clearly and concisely presents the information desired for that particular element of the Strategic Plan So that decisions based on that information might be made promptly and in an informed manner. In order to timely provide such concise and clear information from the 
Wiltshire, Lu and Heckman are analogous in arts because they have the same field of endeavor of processing the legal strategic planning system.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire and Lu’s method, in view of Heckman by having a system that can display legal strategic planning, it will help a client to save a cost of fee . The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with less cost and appropriate fee for client (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”).
Regarding to claim 29, the method claim is being rejected for the same reason as claim 14.
Regarding to claim 16 Wiltshire teaches the method of claim 15, wherein the legal data store comprises a set of cases and corresponding case summaries (Wiltshire, [Column 7, lines 9-12], “A knowledge base 201 is utilized to store training .

Claims 2, 9, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire in view of Lu, and Heckman and further in view of Theo et al. (Pub. No. US20140164074– hereinafter, Theo).
Regarding to claim 2, Wiltshire , as modified in view of Lu, Heckman and Theo teaches the system of claim 1, wherein the input further comprises at least one of plaintiff claims or defendant claims (Theo, [Par. 0021, lines 3-12], “The server 100 presents a web page that has a form for completion by the plaintiff 120. The form includes at least the following elements: name of the plaintiff 120, mailing address of the plaintiff 120, email address of the plaintiff 120, name of the defendant 130, mailing address of the defendant 130, email address of the defendant 130, a description of the issue (e.g., a reason for the claim) and the damages sought ( e.g., dollar amount) by the plaintiff 120, and any documents upon which the plaintiff 120 relies upon for proving the claim.”).
Wiltshire, Lu, Heckman and Theo are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.

Regarding to claim 17, the method claim is being rejected for the same reason as claim 2.
Regarding to claim 9, Wiltshire teaches the system of claim 1, wherein the set of cases of the legal data store are segmented by at least one of background facts (Wiltshire, [Column 8, lines 13-19], “In step 501, legal phrases such as "criminal history", "custody dispute", "eminent domain" etc. are extracted as a feature. The legal concept is searched for legal phrases (see sample in Appendix D). Finally, step 502 involves extracting cites to other case law documents, such as "People v. Medina (1995) 39 Cal. App. 4th 643, 650".” For further explain for the reference above the criminal history, custody dispute are corresponding to background facts,), 
However, Wiltshire, Lu and Heckman do not teach plaintiff claims or defendant claims.
In other hand, Theo teaches plaintiff claims or defendant claims (Theo, [Fig.3, par.0040, lines 1-8], “Referring to FIG. 3, a graphical user interface 300 is shown .
Wiltshire, Lu, Heckman and Theo are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu and Heckman’s method, in view of Theo by having system to receive the input information of the plaintiff and defendant claims. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification with more effective and it also can help to save time and effort (Theo, [Par. 0004, lines 8-11], “The systems and methods attempt to avoid the use of the courts, avoid the need for lawyers, and allow a worldwide pool of voters to submit votes rather than relying upon a small, hand-picked or otherwise selected jury”).
Regarding to claim 24, the method claim is being rejected for the same reason as claim 9.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire, in view of Lu and Heckman as applied to claim 1 above, further in view of Pendyala et al. (Pub. No. US20160140210– hereinafter, Pendyala).
Regarding to claim 7, Wiltshire, as modified in view of Lu and Pendyala teach the system of claim 6, wherein the set of characteristic properties further comprises at least one of noun phrases (Pendyala, [Par. 0067, Fig. 9, lines  14-18], “Illustrative attributes may include, but are not limited to, noun phrases, verb phrases, dates and/or timestamps, monetary values, lower court actions, present court actions, plaintiff actions, defendant actions, and legal phrases and/or legal concepts” Wherein the attributes are referred as characteristic properties),
Wiltshire, Lu, Heckman and Pendyala are analogous in arts because they have the same field of endeavor of researching and mapping the current legal cases to the reference cases.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu and Heckman’s method, in view of Pendyala by having attributes such as noun phrases, verb phrases, etc. , that will help with the researching process be more easy and organized. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform a processing of large amount of the legal cases (Pendyala, [Par. 0023, lines 1-5], “The advent of computers and network-connected devices has been particularly suited to combat this issue because computers are capable of processing large amounts of data to accurately provide any and all information to a researcher.”). 
Regarding to claim 23, the method claim is being rejected for the same reason as claim 7.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire, in view of Lu and Heckman, and further in view of Newman et al. (Pub. No. US20180247078– hereinafter, Newman).
Regarding to claim 8, Wiltshire, as modified in view of  Lu, Heckman and Newman teaches the system of claim 1, wherein the legal data store comprises a jury verdict and settlements data store (Newman, [Par. 0055, lines 9-10], “A case law database 45d, such as a verdict and settlement database”).
Wiltshire and Newman are analogous in arts because they have the same field of endeavor of classifying and processing the documents for the cases law. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire’s method, in view of Newman by having a legal data store a jury verdict and settlements data. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of legal documents more effectively and fairly (Newman, [Par.0004], “The present invention provides new methodologies for handling sensitive information regarding intellectual property transactions”).
Regarding to claim 20, the method claim is being rejected for the same reason as claim.

Claims 10-13, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire, in view of Lu and Heckman, and further in view of Danico et al. (Pub. No. US20040030587– hereinafter, Danico).
Regarding to claim 10, Wiltshire, as modified in view of Lu, Heckman and Danico teaches the system of claim 1 further comprising a negligence module stored on the memory that performs negligence analysis on the set of cases of the legal data store (Danico, [Fig.3, Par.0077, lines 6-10], “The inventive system 100 is able to analyze these facts to determine the accident type … and then to determine the degree of comparative negligence of the insured in step 520 (FIG. 3).).
Wiltshire, Lu, Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu and Heckman’s method, in view of Danico by having the negligence module to determine the degree of negligence. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 25, the method claim is being rejected for the same reason as claim 10.
Regarding to claim 11, Wiltshire, as modified in view of Lu, Heckman and Danico teaches the system of claim 10, wherein negligence analysis weights a verdict against a plaintiff or a defendant and determines negligence based on negligence by the plaintiff or the defendant (Danico, [Par. 002], lines 1-8], “Comparative . 
Wiltshire, Lu, Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claim documents. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu and Heckman’s method, in view of Danico by having the negligence module to determine the degree of negligence between the plaintiff and defendant. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 12 Wiltshire, as modified in view of Lu, Heckman and further in view of Danico teaches the system of claim 1 further comprising a time factorization module that performs temporal analysis on the set of cases of the legal data store (Danico, [Fig.3, Par.0077, lines 6-10], “.The inventive system 100 is able to analyze these facts to determine the accident type in steps 340, 350, 360, 370, 380, and 390 and then to determine the degree of comparative negligence of the insured in step 520 (FIG. 3).”).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu and Heckman’s method, in view of Danico by having the negligence module to determine the degree of negligence between the plaintiff and defendant. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims more effectively and fairly (Danico, [Par.0011], “It is another object of this invention to provide a method and system for resolving inconsistencies in accident details related to the insurance investigator by the various parties having knowledge of an accident.”).
Regarding to claim 27, the method claim is being rejected for the same reason as claim 12.
Regarding to claim 13, Wiltshire, as modified in view of Lu, Heckman and Danico teaches the system of claim 12, wherein temporal analysis identifies the jurisdiction of a case or mean duration of a case (Heckman, [Column 22, lines 12-24], “The Strategic Planning process 29, as see in FIG. 4, of this invention is shown in FIG. 3. Upon notification 12 of a possible or pending lawsuit, a structured or preliminary analysis 30 of the facts of the case is performed for the purpose of identifying facts Sufficient to Support a legal cause of action, and that will also permit a gross estimate of damages to determine what the case is worth. The facts are also examined with an eye to any extraordinary parameters that may distort or alter a verdict or the value of the case. The result of the preliminary analysis is a rough determination of the amount of 
Wiltshire, Lu, Heckman and Danico are analogous in arts because they have the same field of endeavor of classifying and mapping the legal documents to the cases in the case data.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire, Lu and Heckman’s method, in view of Danico by having a system can display the selection of the awards and the amount of time remaining of the cases. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the legal cases classification more effectively and fairly (Heckman, [Abstract: the last paragraph] “These control Systems have special features for maximizing the likelihood of a desired legal outcome, increasing legal productivity, minimizing the cost to achieve that outcome.”). 
Regarding to claim 28, the method claim is being rejected for the same reason as claim 13.

 Claim 26 is  rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire, in view of Danico as claim 25 above and  further in view of Canovi et al. (Pub. No. US20140156315– hereinafter, Canovi).
Regarding to claim 26, Wiltshire, as modified in view of Lu, Heckman, Danico and Canovi teaches the method of claim 25, wherein the negligence analysis comprises determining negligence by the plaintiff or defendant […] (Danico, [Par. whether, and to what degree, either should be held responsible for a loss.”)
However, Wiltshire and Danico do not teach determining negligence by the plaintiff or defendant based on jurisdiction.
In other hand, Canovi teaches determining negligence by the plaintiff or defendant based on jurisdiction (Canovi, Par.0043, lines 12-16], “In addition, the historical information may include information about the laws of different jurisdictions in which loss events may occur. For example, different jurisdictions may have different laws pertaining to negligence and recovery for damages.”).
Wiltshire, Danico and Canovi are analogous in arts because they have the same field of endeavor of classifying and processing the insurance claims between the two parties. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Wiltshire’s and Danico’s method, in view of Canovi by having a system to determine the different jurisdictions for different cases in different areas, which is more accurate and effective . The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the processing of insurance claims with high effective outcomes (Canovi, Par. 0004, lines 6-16], “In particular, the settlement 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184